Citation Nr: 0428815	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  03-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date, prior to March 8, 2001, 
for assignment of a 10 percent evaluation for 
gastroesophageal reflux disorder.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected gastroesophageal reflux 
disorder


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola



INTRODUCTION

The veteran had active service from October 1966 to October 
1968.  

This issue is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to a disability evaluation in excess 
of 10 percent for service-connected gastroesophageal reflux 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 rating decision, the RO granted service 
connection for gastroesophageal reflux disorder and assigned 
a 0 percent disability rating, effective December 18, 1997, 
which is the day following his separation from active 
service.  The RO notified the veteran of the March 1998 
rating decision and he did not appeal; therefore, that 
decision is final.  

2.  The veteran's claim for an increased evaluation for his 
gastroesophageal reflux disorder and his private medical 
treatment records, which are dated from March 1999 to October 
2001, was received at the RO on March 8, 2002.  

3.  The evidence of record does not demonstrate that an 
increase in disability was factually ascertainable prior to 
March 8, 2001.  




CONCLUSION OF LAW

An effective date prior to March 8, 2001 for the 10 percent 
evaluation for gastroesophageal reflux disorder is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim for VA 
benefits and that the VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

In the instant case, the agency of original jurisdiction 
provided the veteran the VCAA notifications requirements in 
May 2002, which was prior to the June 2002 rating decision.  
The RO notified the veteran of the evidence and information 
necessary to substantiate a claim in the June 2002 
notification letter.  Although the VCAA notice specifically 
pertained to an increased rating, the Board finds that the 
lack of such a pre-agency of original jurisdiction-decision 
notice on the issue of an earlier effective date did not 
result in prejudicial error in this case.  

The RO notified the veteran of why the proper effective date 
for a TDIU in this case was March 8, 2001 in the June 2002 
rating decision.  Additionally, the RO notified veteran the 
reasons why he was not entitled to an earlier effective date 
in the December 2002 statement of the case and the February 
2003 supplemental statement of the case.  The RO provided the 
veteran the laws and regulations pertaining to entitlement to 
the benefit sought, and included a detailed explanation as to 
why the veteran had no entitlement under the applicable laws 
and regulations based on the evidence provided.  The duty to 
notify the veteran has been satisfied under the circumstances 
of this case.  38 U.S.C.A. § 5103.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case the evidence includes the post-service 
private medical treatment records, which were used as the 
basis for the award of a 10 percent disability rating for the 
service-connected gastroesophageal reflux disorder.  In his 
notice of disagreement the veteran stated that the VA had 
treated him for his service-connected panic disorder, but he 
received no treatment for gastroesophageal reflux disorder 
and he has only received treatment for this disability from 
private doctors.  The veteran has submitted all of these 
records and he has not identified records that are in the 
possession of the VA or other federal agency for treatment of 
his gastroesophageal reflux disorder.  There are no 
additional medical treatment records that are necessary to 
proceed to a decision in this case.  The RO scheduled the 
veteran for a VA compensation on January 21, 2003; however, 
the veteran failed to report for the examination.  

The Board finds that additional development is not necessary 
to make a decision on the issue being decided in this case.  
The issue whether an earlier effective date is warranted for 
gastroesophageal reflux disorder prior to March 8, 2001 is a 
factual determination that is based on the evidence already 
of record.  A VA examination is unnecessary on this issue 
because the evidence already of record establish that no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim for an earlier effective date.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Earlier Effective Date

The veteran seeks an earlier effective date prior to March 8, 
2001 for the award of the 10 percent disability rating 
assigned for his service-connected gastroesophageal reflux 
disorder.  He contends that the private medical records he 
submitted show treatment for his service-connected disability 
from August 1999 through 2002.  He argues that he sought 
treatment for his disability at the VA Medical Center in 
January 1998 but the medical staff would only provide 
treatment for his panic disorder.  He argues that the 
effective date for his 10 percent rating should be at least 
from September 1, 1999.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2004).  However, in cases involving a claim 
for an increased evaluation, the effective date may be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if the claim is 
received within one year from such date, otherwise, the date 
of receipt of the claim.  See 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 
129, 134-135 (1992).  When considering the appropriate 
effective date for an increased rating, VA must consider the 
evidence of disability during the period one year prior to 
the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The veteran filed an original application for service 
connection in March 1998.  

In a March 1998 rating decision, the RO granted service 
connection for gastroesophageal reflux disorder and assigned 
a 0 percent disability rating, effective December 18, 1997, 
which is the day following his separation from active 
service.  

This was the proper effective date for direct service 
connection since the veteran submitted his original 
application for service connection within one year from his 
separation from active service.  38 C.F.R. § 3.400(b)(2)(i) 
(2004).  

The RO notified the veteran of the March 1998 rating decision 
and he did not appeal; therefore, that decision is final.  38 
C.F.R. § 20.302 (2004).  Therefore, the March 1998 decision 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2003).  

The veteran a claim for an increased, compensable rating for 
his service-connected gastroesophageal reflux disorder on 
March 8, 2002.  In support of his claim, he submitted private 
medical treatment records, dated from March 1999 to October 
2001.  These records were also received on March 8, 2002.  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2004).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2004).  Here, the only 
communication requesting a determination of entitlement or 
evidencing a belief in entitlement to increased compensation 
for the service-connected gastroesophageal reflux disorder is 
the claim and the private medical records, which were 
received on March 8, 2002.  The veteran does not contend and 
the evidence does not show that he submitted any other formal 
or informal claim prior to that date.  

In the June 2002 rating decision, the RO awarded a 10 percent 
disability rating for the service-connected gastroesophageal 
reflux disorder based on the symptoms shown in the private 
medical records.  The RO assigned an earlier effective date 
of March 8, 2001 because it was factually ascertainable that 
an increase in disability had occurred at least from that 
date.  Although these private treatment records show that the 
veteran received treatment for symptoms of his service-
connected disability prior from March 1999 to February 2001 
to that date, such records were not received within one year 
from these dates of treatment. As the veteran's claim for 
increase with the attached private medical records was 
received on March 8, 2002, the earliest effective date would 
be March 8, 2001.  Consequently, it was not factually 
ascertainable that an increase in his disability had occurred 
prior to March 8, 2001 because neither his claim for increase 
nor the private medical records were received within one year 
from such date, which in this case was March 8, 2002.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.157, 3.400(o)(2).  

Upon review, the Board finds that the veteran did not file a 
claim for increase or submit or identify VA hospitalization 
or other medical records indicating that his service-
connected gastroesophageal reflux disorder had increased in 
severity prior to March 8, 2002.  He also did not submit any 
communication or action indicating intent to apply for an 
increase subsequent to the final March 1998 rating decision 
and prior to March 8, 2002.  Consequently, his argument that 
the effective date for his 10 percent rating should be at 
least from September 1, 1999 has no merit.  38 C.F.R. 
§§ 3.155, 3.157 (2004).  

For these reasons, the Board finds that the evidence of 
record does not demonstrate that an increase in disability 
was factually ascertainable prior to March 8, 2001.  Thus, 
the Board concludes that, based on the evidence of record, an 
effective date prior to March 8, 2001 for the 10 percent 
evaluation for gastroesophageal reflux disorder is not 
warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2004).  


ORDER

An effective date prior to March 8, 2001, for assignment of a 
10 percent evaluation for gastroesophageal reflux disorder is 
denied.  

REMAND

In his October 2002 notice of disagreement the veteran stated 
that his service-connected gastroesophageal reflux disorder 
has worsened.  He stated that he has received additional 
treatment since July 2002, including several hospitalizations 
for his disability.  The private medical records already 
associated with the claims folder are dated from March 1999 
to October 2001.  The records also include a copy of an 
August 2002 esophagogastroduodenoscopy.  With the exception 
of the August 2002 esophagogastroduodenoscopy, the claims 
file contains no records of any treatment or hospitalizations 
for this disability after October 2001.

The RO scheduled the veteran for a VA compensation on January 
21, 2003.  The evidence indicates that the veteran failed to 
report for the examination.  The claims folder does not 
include a copy of a letter from the RO to the veteran, which 
notified him of the impending VA examination.  The 
regulations provide that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2004).  However, it does not 
appear that the veteran was notified of this regulation.

The VA's duty to assist the veteran includes obtaining 
relevant medical records and a medical examination and/or 
opinion where the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2003).

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act and its implementing regulations.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  Request that he provide any 
evidence in his possession that pertains 
to the claim as explicitly required by 
38 C.F.R. § 3.159(b).  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  A 
record of his notification must be 
incorporated into the claims file.

2.  Request veteran to identify the 
names, addresses, and dates of treatment 
for all medical care providers, VA and 
non-VA, inpatient and outpatient, who 
possess additional records referable to 
treatment of his service-connected 
disability.  After obtaining the 
necessary authorization, the AMC should 
attempt to obtain private and VA medical 
records from October 2001 to present.  If 
any of the identified records cannot be 
obtained, the veteran should be notified 
of such and the efforts used in 
requesting these records.  

3.  After completion of #1 & #2, the AMC 
should then schedule a VA 
gastrointestinal examination of the 
veteran's service-connected disability.  
The claims folder must be made available 
to the examiner prior to the examination, 
and the examiner should acknowledge such 
review in the examination report.  All 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  

The examiner is requested to answer the 
following:
Does the service-connected 
gastroesophageal reflux disorder result 
in persistently recurrent epigastric 
distress with dysphagia, pyrosis and 
regurgitation, accompanied by substernal 
or arm or shoulder pain, which is 
productive of considerable impairment of 
health?  
Does the service-connected 
gastroesophageal reflux disorder result 
in two or more of the symptoms listed 
above that are of less severity?  
Does the service-connected 
gastroesophageal reflux disorder result 
in symptoms of pain, vomiting, material 
weight loss and hematemesis or melena 
with moderate anemia; or other symptom 
combinations productive of severe 
impairment of health?  The examiner is 
advised that the term "substantial 
weight loss"' means a loss of greater 
than 20 percent of the individual's 
baseline weight, sustained for three 
months or longer; and the term "minor 
weight loss"' means a weight loss of 10 
to 20 percent of the individual's 
baseline weight, sustained for three 
months or longer.  The term "inability 
to gain weight"' means that there has 
been substantial weight loss with 
inability to regain it despite 
appropriate therapy.  "Baseline 
weight"' means the average weight for 
the two-year-period preceding onset of 
the disease.  
The examiner is requested to indicate 
whether or not the veteran's service-
connected panic disorder with agoraphobia 
or any other nonservice-connected 
disorder accounts for any of the 
veteran's symptomatology.  If so, the 
examiner should identify the symptoms or 
account for the disability in percentages 
that is not attributable to the service-
connected gastroesophageal reflux 
disorder.  
Any medical findings and opinions 
expressed by the medical examiner should 
be accompanied by a complete rationale.  

4.  The veteran should be notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.    38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice of the scheduled examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.  

5.  The issue on appeal should then be 
readjudicated.  If the requested benefits 
are not granted to the veteran's 
satisfaction, a supplemental statement of 
the case (SSOC) should be furnished.  The 
SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim, which has not been 
previously provided in the statement of 
the case and the supplemental statements 
of the case.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the AMC.  
The law requires all claims that are remanded by the Board or 
by the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



